Exhibit 10.20

FIRST AMENDMENT TO

SUPPLEMENTAL EXECUTIVE

RETIREMENT BENEFITS AGREEMENT

This FIRST AMENDMENT to the Supplemental Executive Retirement Benefits Agreement
is made this ___ day of _____________, 2008, effective as of January 1, 2008, by
and between Heritage Bank, a Georgia banking corporation (“Bank”), and
___________, an individual (“Executive”).

RECITALS

A. Executive and the Bank entered into that certain Supplemental Executive
Retirement Benefits Agreement dated January 1, 2006 (the “Agreement”) for the
purpose of the Bank retaining Executive as an employee of Bank and providing for
the post-retirement needs of the Executive in a responsible manner.

B. Executive and Bank now desire to amend the Agreement to comply with the new
final regulations under Section 409A of the Internal Revenue Code of 1986 and to
make other changes.

AMENDMENT

NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing
and the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do agree to amend the Agreement as
follows:

1. By deleting the existing Section 2(a) and substituting therefor the
following:

“(a) Full Benefit. If Executive does not experience a separation from service
with the Bank and its affiliates (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the related guidance thereunder)
until on or after the Full Vesting Date (as defined in Exhibit A hereto), then
commencing upon the Payment Commencement Date (as defined in Exhibit A hereto),
Bank shall pay to Executive the Full Benefit (as defined in Exhibit A hereto)
annually for twenty (20) years, payable in monthly installments beginning on the
first business day of the first calendar month after the Payment Commencement
Date and on the first business day of each month thereafter until (but
including) the twentieth (20th) anniversary of the Payment Commencement Date.”

2. By adding the following to the existing Section 2(e):

“Executive’s beneficiary designated on Exhibit B hereto shall receive the
remaining payments still due to the Executive as of the time of the Executive’s
death (the “Remaining Payments”) in accordance with the terms of this Agreement.
If the Executive does not have a designated beneficiary, or the designated
beneficiary predeceases the Executive, the Remaining Payments will be paid to
the Executive’s estate in one lump sum, discounted to present value as of the
date of payment using the prime rate as reported in the Wall Street Journal as
of the date of the Executive’s death.”

3. By deleting the existing Section 10 and substituting therefor the following:

“10. Withholding. Executive is responsible for payment of all taxes applicable
to compensation and benefits paid or provided to Executive under this Agreement,
including federal and state income tax withholding, except Bank shall be
responsible for payment of all employment (FICA) taxes due to be paid by Bank
pursuant to Internal Revenue Code Section 3121(v) and regulations promulgated
thereunder (i.e., FICA taxes on the present value of payments hereunder which
are no longer subject to vesting). Executive agrees that appropriate amounts for
withholding may be deducted from the cash salary, bonus or other payments due to
Executive by Bank, including payments due under this Agreement. If insufficient
cash wages are available or if Executive so desires, Executive may remit payment
in cash for the withholding amounts. Notwithstanding anything in this Agreement
to the contrary, payment under this Agreement may be accelerated to pay the FICA
tax imposed under Internal Revenue Code Sections 3101, 3121(a), and 3121(v)(2),
where applicable, on compensation and benefits paid or provided to Executive
under this Agreement (the “FICA Amount”) or to pay the income tax at source on
wages imposed under Internal Revenue Code Section 3401 or the corresponding
withholding provisions of applicable state, local,



--------------------------------------------------------------------------------

or foreign tax laws as a result of the payment of the FICA Amount, and to pay
the additional income tax at source on wages attributable to the pyramiding
Internal Revenue Code Section 3401 wages and taxes; provided that the total
amount accelerated pursuant to this sentence may not exceed the aggregate of the
FICA Amount and the income tax withholding related to such FICA Amount.”

4. By deleting the existing Section 11(l) and substituting therefor the
following:

“(l) Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. The Bank or any
successor thereto reserves the right by action of its Board of Directors or its
delegatee at any time to modify or amend or terminate the Agreement, subject to
the consent of the Executive; provided, however, that the Bank reserves the
right to amend the Agreement in any respect to comply with the provisions of
Internal Revenue Code Section 409A so as not to trigger any unintended tax
consequences prior to the distribution of benefits provided herein.
Notwithstanding anything contained in the Agreement to the contrary, upon any
termination of the Agreement, all benefits shall be paid in due course in
accordance with Section 2, unless the Bank elects to have all benefits paid in a
lump sum within sixty (60) days of the date for which distribution is first
permitted under Treasury Regulations Section 1.409A-3(j)(4)(ix) (or any
successor thereto), but no later than the latest date within such sixty (60)-day
period permitted by such guidance and only if the Bank otherwise determines that
such payment of benefits will not constitute an impermissible acceleration of
payments under Treasury Regulations Section 1.409A-3(j) (or any successor
thereto).”

5. By deleting the definition of “Payment Commencement Date” in Exhibit A to the
Agreement and substituting therefor the following:

“‘Payment Commencement Date’ = The later of the first business day of the month
following the month in which the Executive attains age 60 (January 11, 2021) or
the first business day of the month following the month in which the Executive
separates from service with the Bank and all of its affiliates, within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the related guidance thereunder (“Section 409A”). Notwithstanding the foregoing,
if the Executive is a “specified employee” within the meaning of Section 409A,
then no such payment that would be subject to taxation under Section 409A shall
be made until six months after the Executive’s “separation from service” as
defined in Section 409A (or any earlier date permitted under Section 409A of the
Internal Revenue Code), at which time the Executive shall be paid a lump sum
equal to what would otherwise have been paid during the suspension period, and
thereafter payment of the unpaid monthly amounts shall continue on what would
otherwise have been the original payment schedule for such monthly amounts.”

Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this First Amendment.

[Signatures on the following page.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this First Amendment as of the day and year first above written.

 

BANK:

 

Heritage Bank

By     Its     EXECUTIVE:  

 